NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROGUE RIVERKEEPER, A PROJECT OF THE
KLAMATH SISK_IYOU WILDLANDS C'ENTER,
Plaintiff-Appellee,

V.

DONALD BEAN,
Defendant-Appellant.

2012-1107

Appeal from the United States District Court for the
District of Oregon in Case N0. 11-CV-3013, Magistrate
Judge Mark D. Clarke.

ON MOTION

Bef0re LOURIE, SCHALL, and DYK, Circuit Juclges.

PER CURIAM.
0 R D E R

Rogue Riverkeeper moves to dismiss this appeal for
lack of jurisdiction Donald Bean opposes. Rogue
Riverkeeper supplements its motion, and Bean opposes

R(§GUE RIVERKEEPER V. BEAN 2

the supplementation. Bean further moves to reform the
caption

Rogue Riverkeeper argues that this court lacks juris-
diction over this appeal because the order challenged is
not final or appealable Bean appeals the district c0urt’s
order denying his request to transfer the case to the
United States Court of Federal Claims. Under 28 U.S.C.
§ 1292(d)(4)(A), this court has jurisdiction of an appeal
from an interlocutory order of a district court“granting or
denying, in whole or in part, a motion to transfer an
action to the United States Court of Federal Claims."

` Summary affirmance of a case “is appropriate, inter
alia, when the position of one party is so clearly correct as
a matter of law that no substantial question regarding the
outcome of the appeal exists.” Joshuo u. United States, 17
F.3d 378, 380 (Fed. Cir. 1994). We find that summary
affirmance is appropriate here. Bean appeals the district
court’s denial of transfer to the Court of Federal Claims,
but the dispute below presents no issue over which the
Court of Federal Claims has jurisdiction.

The complaint below includes citizens’ enforcement
claims under the Clean Water Act and Resource Conser-
vati0n and Recovery Act. These claims do not fall within
the jurisdiction of the Court of Federal Claims. The
district court did not err in denying transfer to the Court
of Federal Claims.

l Accordingly,
I'r Is ORDERED THAT:

(1) The district court’s denial of transfer to the Court
of Federal Claims is summarily afiirmed.

(2) Each side shall bear its own costs.

(3) All pending motions are moot.

JUL 20 2012

Date

cc: Donald Bean

Ralph O. Bloemers, Esq.

324

ROGUE RIVERKEEPER V. BEAN

Fon THE CoURT

/s/ J an Horbaly
J an Horb aly
clerk

D

u_s,‘_ti*,|ollhl`:ll|l-’E ma

APFEA\.S
E FEDERAL C|RCUIT

JUL 20 2012
JAN HOHBALY
CLER|{